OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                AUSTIN




Honorable Joe C. Gladney
Criminal District Attorney
Rusk County
Hendrrson, I'exas
Dear Sir:




    OS thia'apecial tax.
          The following qnesti~onsneeessarilf ariee: (1) After
    the Bederal cemms is a&pleted and the figures are ~a-
    learred, ana ass~ng tlhilatthe populatfen of Rraakcounty
Eon. ;oe C. Clndney, .2ril 20, 1030, ?age i:


    wiii tc beW;tec :'il'Sy
                          thousend acd sixty-f,lrathousand,
    xiii kale County bc:crenpt from the acti (2) if the first
    (;mstloziis answered lu 'theafrirmtive, cm the 1940
    t&Xe.P,urhichwili br-tissessaabefore the census is taken,
    be coliooted;"
         Article 2744e, i)ernon's&notated Civil Xetutes, Ineofar
hs pertinent to your c;ue?tions,provides in Section 1 thereof as
follo!%s:
         "Sea. 1. All counties In this State havlnf!a
    population of not mo:;et,ianthirty-two thousand five
    Hundred (31?,500)nor lese then twenty thousand (20,000),
   eooordiag to the lest praoedihg Federal Cenmw, and
   oontelninga valuation of Seventy-SlvaYllllon Dollar8
    ($76,~00,000)or mom, are hereby orwted into oounty-
   wide equallzatIoneohool diatriotr, end.seoh suoh oounty
   shall have the oounty unit aystam or oduoetlonto the
   axtant.apeoifladIn this Aot and may erarelre tha taxing
   power oonrerred on eohool 618trIot8  by Artlalo 0, 6oa-
   tion S of the Cohatltutlonto the extent hanlnef’ter
   provldedbut auoh taxIn& pow& ahall not be ~&~olw4
   uutll and uhleas ,authorIzedby a madorlty of the quaI.-
   .Irledproperty taxpaying voters ralrIdIh&therela at ah
   elaotloato be held.ior that purpoea a8 hareinaitsr
   provIde4.W
         Ineuauoh ea the applIoabIlItyOS &tIoti.2'1448,+brIIOIl’a
imuotated Civil Statutea, 16 not llmltad to oountlds~har~ a
population of not more than S2!,500,nor lam than 20,000, aooord-
lng to any apaolflo or desIgnate IXaoenhlalBcdderalCbnmm, but
WaooordIngto the lent pmoadl~ Federal Uanneua~it 10 oUr opinion
that Rusk County Will be taken out or tha opore0Irb efreOt of thl8
hrtidle In the event your aaatmptIon8 rhould bs v$ndloatadby the
orriolel Federal Cenaua ror 1940, end it should appear therefrom
that Rusk County will have a popuXatIon of gram M),OOO to 45,000
inhabitants.
         But the removal of Rusk County from tne aoope or Artlole
2744c, Vernon's Annotated Civil Stetutas,will not ooour until
the populationof Rusk County for the year 1940 has baan offiolally
d&&reined, ascertained and publiehed by the Bureau of the Censu8,
in eccordenoewith the provisions and requirementsof Title 13
u. s. C. A. sectiqn l-112, end:.emendmentsthereto, Insofar es euoh
congressional sots are psrtln&nt to the taking end publication   OS
?;on.JCP L,.Clr:dney,i.or2i29, 1939, ?age 3


the Cece.2.ioi~      of 1SCC. .Lherect that i!uskCounty now
              ::e-lr;us
tccrsts53pcpulatior?in excess.of the statutory brackets fixed by
,.rtic1c274&J, Yernonts ihnnotatedCivil :'tatutes,does not render
,.ucii
     statute ixmedietely inoperative, nor will the official deter-
mination e3d ,promulgationof thi.sfact by the Bureau of'the Census
relate beck so as to render the stetute inoperative as of the date
of the teking of the census+ 14 c. J. yecundum p. 103; Lewis v.
iackaxanna County, 50 ktl. 162.
         it is generally keld that in the absence of a statute
providing when the census Shall go into legal effect, it beoomes
official and effective as of the date of the publloation, by a
bulletin, oertitioatasto. or the Dlreotor or the‘Censu6. 14
C. J. .~eounduap. 103, Holoo6b V. Spikes, 252 5. W. 891. It la
then but not until then that the oourta will judlolallynotlob
the populationof a given county so a6 to pernit ohahgaa In ol.saal-
ticatlonabased thereon. Smith v. Petteraan, 24B S. u. V49.
         ApplpIng thla datannInetIv4~4etsto your asoond quaatloa
mgsrdlng the oollaotabIlityof the'taaba In quaatloh for the
year 12940,it la the opinion of thla Dapartaant that your oorrolu-
aion is again oorreot, and that aal4 oounty-wldaaquallaatlontaxes
levied by Article 2V;Us, Veraon*s Annotated Civil Statutea,may
lawrully be oolleoted. 'We Art1016 apeoitioally~pravl4ea   that
the taxes thereby laviad-shallbe oolleoted by the aaae OfrlOor6
and under the same laws es oounty~advaloramtaxaa. The tax levied
by Artiole 27448, Vernon*8 Ahnotated Civil,Statutea,havlw bean
duly easeaaed prior to any posalbla erreotlve data ot the 1940
Federal Cenaua, will, under governing statute8 ahd the ~pl6I.n
                                                             prlnolpl
or.taxatIon,be subjeot to oollaotlan.
                                          Yours very truly
                                                      OF.!CEXAS

                                     BY
                                                     A66i6t6lIt



APPROVITD